Citation Nr: 1543777	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training with the New Mexico National Guard from June 1963 to December 1963 and on active duty with the U.S. Air Force from January 1964 to October 1985.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part denied service connection for degenerative arthritis of the lumbar spine.  

In April 2013, the Veteran presented testimony in a travel board hearing before the undersigned with respect to the issue of service connection for his back disability. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current back disability is related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in December 2012 and May 2015.  The Board specifically instructed the RO/Appeals Management Center (AMC) to verify periods of active duty for training and inactive duty for training with the National Guard, obtain service treatment records from his National Guard service, request that the Veteran provide or authorize the release of medical records that are relevant to his claim and provide the Veteran with a VA compensation and pension examination addendum opinion to determine whether the Veteran's back disability began in or is related to service.  The aforementioned items were accomplished on remand and thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2008, prior to the August 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available service and post-service treatment and personnel records have been secured from the Veteran's various periods of service, including active duty in the Air Force and service in the New Mexico National Guard.

Also, the Veteran was provided with a VA examinations for his claim in July 2008 and December 2014, as well as an addendum opinion in June 2015.  Review of these examination reports reflects that when taken together the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports when taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has a current back disability due to injuries in military service.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  As will be discussed in detail below, this presumption is not warranted as the evidence does not show that arthritis manifested until many years after service discharge. 

Active military, naval, or air service also includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2015).

In the instant case, in service there is a notation in the service treatment records that in December 1964 the Veteran was in an auto accident, experienced pain and soreness, and wanted a final evaluation of his back.  The examiner noted there were no significant symptoms only pain and soreness and the physical examination was negative; therefore, x-rays were not indicated.  In February 1972, the Veteran reported that he picked up a box and "felt something snap in my back."  He was diagnosed with a back strain.  The next day his back was noted to still be "quite tender," however, early in March 1972 it was noted that his back was "doing better."  In March 1985, the Veteran reported having low back pain, and that the pain had been occurring for the past two weeks, however, the next day it was noted that this low back pain was resolving.  The Veteran did not remember injuring himself during any physical activity.  The assessment was strained back.  The Veteran voiced no complaints during his retirement physical in August 1985 and the examiner found no abnormalities of the spine.  

During a February 1986 VA examination it was noted that the Veteran had no diseases or injuries of the musculoskeletal system.  

In July 2008, the Veteran was seen for a VA examination.  Imaging of the lumbar spine revealed multi-level degenerative disc disease worst at L3, L4, and the examiner noted a possible pars defect at L3.  The examiner opined that the Veteran had degenerative arthritis of the lumbar spine more likely than not related to natural aging and least likely than not related to back strain diagnosed more than 30 years ago while in the military service.

In July 2009, the Veteran stated in his Notice of Disagreement that he had back pain in March 1985 and that it had become progressively worse since retirement from service.  

In April 2010, the Veteran stated on his VA 9 substantive appeal that he was seen immediately after retirement for low back pain at Los Alamos, New Mexico Hospital, however, he had attempted to obtain the records and they were destroyed.  

During his April 2013 Board hearing, the Veteran stated that he sustained an injury during National Guard boot camp in December 1963 when he was training in Fort Polk, Louisiana, where he slipped and fell backwards downstairs while carrying a foot locker.  The Veteran testified in his hearing that he suffered injuries on multiple occasions, including the December 1963 injury.  However, he stated he did not mention it at the time, because it was not the culture to complain during basic training.

In December 2014, the Veteran was afforded another VA examination to determine whether he in fact had a pars defect and if it was a congenital defect, as well as if the Veteran's back disability was related to service.  The examiner noted the Veteran's injuries in service including the December 1964, February 1972, and March 1985 notations, as well as the Veteran's contentions that he slipped in 1963 while carrying a foot locker in National Guard.  First the examiner noted that there was insufficient evidence to warrant or confirm a diagnosis of a pars defect at L3 which was suspected in 2008, but not present on x-rays in 2013 and 2014, therefore no diagnosis of a pars defect was made.  The examiner noted that a pars defect, if present, will persist and not disappear on future x-rays.

Next, the examiner opined that the Veteran's back disability was less likely as not caused by or a result of or incurred during a period of ACDUTRA due to an injury or disease therein, because the service treatment records from that period are silent for degenerative joint disease (DJD) or degenerative disc disease (DDD); and that while the strain of the back during service involved the muscles and ligaments (soft tissues) of the spinal region, the Veteran's current condition is a degenerative process involving the discs and vertebral bodies and was a consequence of aging.  The examiner noted that everyone who is active will sometimes have back pain and that those with chronic pain will often remember an episode "where it all began," despite the lack of a medical nexus.

The examiner also opined that it was less likely as not that the Veteran's DDD and DJD pre-existed active service (January 1964 to October 1985), because the enlistment physical and service treatment records are "unmistakably silent for" such a condition, which was diagnosed many years after 1985.  

In June 2015, the December 2014 VA examiner issued an addendum opinion regarding the Veteran's active duty service in the Air Force.  She stated that the Veteran's DDD/DJD is less likely as not caused by or a result of or incurred during active duty from January 1964 to October 1985, because the service treatment records and after service records are silent for degenerative disc and spine disease of the spine until 2008.  The examiner specifically noted that the Veteran's current DDD/DJD is less likely as not caused by or a result of service, because the back strains during service in December 1964, February 1972 and March 1985 were a condition of muscles and ligaments of the spine, whereas the Veteran's current disability is a condition of the discs and vertebral bodies of the spine; and that the one does not cause or relate to the other.  She stated the Veteran's back disability was a consequence of aging.  The examiner noted that while the Veteran is competent to report that he was treated for back pain following service in Los Alamos, it is less likely as not that he is competent in the medical knowledge to show a nexus between that back pain and his current back medical condition because he is not a medical or healthcare professional.

In this case, there is no dispute that the Veteran has a back disability, in the form of degenerative joint disease and degenerative disc disease.  See e.g. December 2014 VA examination.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, review of the service treatment records shows multiple notations of back injuries including in the December 1964 car accident; the February 1972 back strain; and March 1985 back strain, as well as the Veteran's competent reports that he fell while carrying a foot locker during his National Guard service.  Accordingly, Hickson element (2) is met. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current back disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  

In this case, as to the issue of the etiology of the Veteran's condition, the Board finds the December 2014 VA examination report along with the June 2015 addendum to be the most probative evidence of record as it is based upon a review of the Veteran's claims file, an examination, and as a rationale was provided.  Significantly, the VA examiner's findings have taken into account the Veteran's contentions that he suffered injuries in the National Guard as well as active duty service.  Accordingly, the Board concludes that the VA opinion is found to carry significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's current back disability has been presented.  

The Board acknowledges that the Veteran is competent to testify as to his symptoms.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his diagnosed back disabilities, and whether they were caused by injuries in service.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of arthritis and degenerative disc disease, as the causative factors for such are not readily subject to lay observation.  

The Veteran's claims that his current conditions were etiologically related to service are outweighed by the competent and probative medical opinion that his condition is related to aging and is separate from his strains in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional.  The VA examiner took into account the Veteran's lay statements regarding his injury during the National Guard, as well as noting the Veteran's back strains during active duty, and it was still her opinion that the back strains were less likely than not the cause of his current back disability, and that aging was more likely than not the cause.  

Regarding the possible pars defect, the VA examiner noted that such is not shown currently and there is no indication that the Veteran had the currently diagnosed disabilities before he entered active service.  This is consistent with the Veteran's examination conducted in connection with enlistment for active duty.  Accordingly, the Veteran is presumed sound at the time he entered active service.

Furthermore, since the evidence does not show that the Veteran had arthritis of the spine to a compensable degree within a year of discharge from active service, the claim cannot be granted based on 38 C.F.R. § 3.309(a).  Moreover, arthritis was not shown during active service and therefore, service connection based on the showing of a chronic disease in service cannot be granted pursuant to 38 C.F.R. § 3.303(b).  In addition, continuity of symptomatology since discharge from service is not shown as the Veteran did not report back symptoms during the separation examination in 1985 and the examiner found that there were no abnormalities of the spine.  While the Veteran reported back treatment right after service at Los Alamos, there is no notation in the records of arthritis until over thirty years after service, and his 1986 examination noted no spine problems.  Although the Veteran is competent to report that he had symptoms, the Board finds the separation examination findings highly probative.  Moreover, a clinician noted at the time of the separation examination that the Veteran had "no complaints."  There was no report of back symptoms at that time.  As the Veteran's current reports conflict with the service records at the time of separation, they are not entitled to a finding of credibility.  Therefore, a nexus between service and the Veteran's current back disability cannot be established, and the claims fail on Hickson element (3).  


In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a back disability, to include degenerative arthritis of the lumbar spine, is denied. 



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


